Exhibit 10.21
ENERGY RECOVERY, INC.
CHANGE IN CONTROL SEVERANCE PLAN
Article 1. Establishment, Term and Purpose
     1.1. Establishment and Term of the Plan. The Energy Recovery, Inc. Change
in Control Severance Plan (“Plan”) is designed to provide severance benefits to
certain executives and other key employees of the Company in the event that
their employment is terminated without cause or for good reason as a result of a
change in control of the Company. The Plan will commence on August 4, 2009 (the
“Effective Date”) and will end on December 31, 2010, unless extended as set
forth below in Article 5.
     1.2. ERISA. This Plan is intended to be (i) an employee benefit plan within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974 (“ERISA”), and (ii) an unfunded plan maintained by the Company for a select
group of management or highly compensated employees within the meaning of
Sections 201, 301, and 401 of ERISA, and any ambiguities herein shall be
interpreted consistent with such intentions.
Article 2. Definitions
As used in this Plan, the following capitalized terms will have the meanings set
forth below:
(a) “Affiliate” means any company Controlled by, or under common Control with,
the Company. “Control” means the Company’s right to vote 50% or more of the
outstanding shares of the voting stock of the subject company.
(b) “Cause” means, in the context of employment termination:
(i) Participant’s performance of any act which, if Participant were prosecuted,
would constitute a felony or misdemeanor;
(ii) Participant’s failure to carry out his or her material duties;
(iii) Participant’s dishonesty towards or fraud upon the Company which is
injurious to the Company;
(iv) Participant’s violation of confidentiality obligations to the Company or
misappropriation of Company assets; or
(v) Participant’s death or disability, as defined in the Company long-term
disability plan in which the Participant participates or, if the Participant
does not participate in such a plan, the principal long-term disability plan
that covers the Company’s senior-level executives.
(c) “Change in Control” means:
(i) an acquisition of 50% or more of the outstanding common stock or voting
securities of the Company by an person or entity, other than the Company, a
Company employee benefit plan or a corporation controlled by the Company’s
shareholders;
(ii) changes in the composition of the Company’s Board of Directors (the
“Board”) over a rolling twelve-month period, which changes result in less than a
majority of the directors consisting of Incumbent Directors. “Incumbent
Directors” include directors who are or were either
(x) members of the Board as of the Effective Date or
(y) elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of the Incumbent Directors at the time of such election
or nomination. Incumbent Directors do not include any individual not otherwise
an Incumbent Director whose election or nomination resulted from an actual or
threatened proxy contest (relating to the election of directors to the Board);
or
(iii) consummation of a complete liquidation or dissolution of the Company, or a
merger, consolidation or sale of all or substantially all of the Company’s then
existing assets (collectively, a “Business Combination”), other than a Business
Combination:

 



--------------------------------------------------------------------------------



 



(x) in which the stockholders of the Company immediately prior to the Business
Combination receive 50% or more of the voting stock resulting from the Business
Combination,
(y) through which at least a majority of the members of the Board are Incumbent
Directors; and
(z) after which no individual, entity or group (excluding any corporation
resulting from the Business Combination or any employee benefit plan of such
corporation or of the Company) owns 50% or more of the stock of the corporation
resulting from the Business Combination who did not own such stock immediately
before the Business Combination.
(d) “Company” means Energy Recovery, Inc., a Delaware corporation.
(e) “Good Reason” means, the occurrence of any one or more of the following
without the Participant’s express written consent:
(i) the termination or material breach of this Plan by the Company;
(ii) the failure by the Company to have any successor, or any assignee of all or
substantially all of the Company’s assets, assume this Plan;
(iii) any material diminishment in Participant’s title, position, duties,
responsibility or status after the Change in Control, provided that reporting to
a business unit head instead of to the Chief Executive Officer will not
constitute a material diminishment if the Participant’s duties and
responsibilities otherwise remain substantially the same;
(iv) any material reduction in, limitation of, or failure to pay or provide any,
compensation provided to the Participant under any agreement or understanding
between the Participant and the Company, or pursuant to the Company’s policies
and past practices, as of the date immediately prior to the Change in Control;
(v) any material reduction in the Participant’s base salary or target bonus
opportunity from the amounts in effect immediately prior to the Change in
Control; or
(vi) any change in the Participant’s place of employment that increases
Participant’s commuting distance by more than 30 miles over his or her commuting
distance immediately prior to the Change in Control.
Good Reason will only be deemed to exist if the Participant provides notice of
the condition(s) constituting Good Reason within 45 days of the existence of the
condition and gives the Company 45 days from its receipt of such notice to
remedy the condition. If the condition is remedied, Good Reason will not be
deemed to exist.
(d) “Participant” means any full-time employee of the Company or an Affiliate
whom the Compensation Committee, in its sole discretion, makes a participant of
the Plan. The Committee or its delegate also may, from time to time and by
written notice to the affected Participant(s), remove any previously selected
Participant(s) from continued participation in this Plan. Any removal of a
Participant will not be effective until 12 months after such notice is delivered
to the Participant.
Article 3. Change in Control Benefits
     3.1. Protected Termination. In the event that, within twelve months after a
Change in Control, Participant is terminated without Cause or terminates his or
her employment voluntarily with Good Reason, Participant will be entitled to the
Severance Benefits defined below.
     3.2 Severance Benefits. Upon termination without Cause or with Good Reason
within twelve months after a Change in Control, Participant will receive all
payments required by applicable local law, including all earned and unpaid
salary, any accrued and unused vacation pay and all earned but unpaid and
un-deferred bonus attributable to the year that ends immediately before the year
in which the Participant’s termination occurs, less deductions required or
permitted by law. Participants will also be entitled to receive the following
additional benefits (“Severance Benefits”) in exchange for an agreement to
release all claims known or unknown against the Company and for the restrictive
covenants set forth in Article 8:
     (a) an additional payment equal to the sum of: (i) 12 months’ severance pay
determined by Participant’s regular base rate of pay for work for the Company
and/or Affiliates in effect as of the date of the employment

2



--------------------------------------------------------------------------------



 



termination and (ii) 100% of Participant’s target annual bonus under the
Company’s bonus program (or any successor bonus program) for the fiscal year in
which the Change in Control occurs, less deductions required or permitted by
applicable law (the “Additional Payment”);
     (b) immediate vesting of all unvested equity compensation held by the
Participant as of the date of termination; in the case of unvested equity
compensation where the amount payable is based on the satisfaction of
performance criteria, the amount of unvested equity will be determined by
deeming all performance criteria satisfied at 100% of target, less deductions
required or permitted by applicable law; to the extent the equity compensation
is subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), the vesting acceleration of the equity compensation shall not cause any
distribution or payment under the equity compensation to be made before the
earliest date it may be made without violating Code section 409A.
     (c) if the Participant timely elects to continue Participant’s medical,
dental, and vision benefits under COBRA (including, if applicable, continuation
of coverage for the Participant’s spouse and dependents), then, contingent upon
the Participant paying his or her share of the monthly COBRA premium, the
Company will pay its share of the monthly premium under COBRA to the same extent
it pays for coverage under the Company’s group plans for active employees and
their dependents, if applicable, for 12 months after the Participant’s
termination, unless the Participant becomes eligible for group medical, dental,
and vision coverage through another employer. Participant will have an
obligation to notify the Company upon becoming eligible for group medical,
dental and vision benefits from another employer during the 12 month period. At
the end of any Company-paid period of COBRA coverage, the Participant may, at
his own expense, continue COBRA coverage for the remainder of the period for
which the Participant is eligible. The preceding provisions will be modified to
the extent medical, dental, and vision benefits are not provided through the
purchase of insurance, but are provided by the Company on a self-insured basis.
In that case, the Participant will be required to initially pay the entire
monthly premium, but will be reimbursed each month an amount equal to the
monthly amount (if any) that the Company would pay (or would incur as its share
of the cost) each month for an active employee with the same coverage; and
     (d) payment by the Company for the reasonable costs of outplacement
services for the Participant during the six months following termination in an
amount up to $10,000. No payment, however, will be made in lieu of outplacement
services.
     3.3 Form and Timing of Severance Benefits. Participant will receive the
Additional Payment in a single lump sum ten (10) days after the “Separation from
Service” or ten (10) days after the Company’s receipt of the signed unrevoked
release agreement, whichever is later — unless Participant is a “Specified
Employee” and delayed payment is required to avoid a prohibited distribution
under Code section 409A(a)(2), or any successor thereto. The terms “Specified
Employee” and “Separation from Service” have the same meanings as those terms
have in Code section 409A and related guidance. In the event payment must be
delayed, it shall be made in accordance with Section 9.2 hereof.
     3.4 Payment Obligation. Except as otherwise provided, Severance Benefits
under the Plan will not be reduced or affected by any offset, counterclaim,
recoupment, defense or other right which the Company may have against the
Participant or anyone else. Company, however, reserves all rights to pursue any
and all causes of action that it otherwise might have against the Participant.
In addition, any violation by Participant of Article 8 will result in a
cessation of the Company’s obligation to provide Severance Benefits and will
entitle the Company to seek repayment of any payments previously made.
     3.5 Other Benefits. Participant will not be required to mitigate the amount
of the Severance Benefits by seeking alternative employment or other work. With
the exception of COBRA payments, the amount of the Severance Benefits will not
be reduced by amounts earned by Participant as a result of employment by another
employer or other work after the date of termination. All payments, benefits and
amounts provided under this Plan will be in addition to and not in substitution
for any disability, workers’ compensation or other Company benefit plan
distribution that a Participant is entitled to at his or her date of
termination. Notwithstanding the preceding sentence or anything else contained
herein to the contrary, a Participant’s Severance Benefits under this Plan shall
be reduced by the severance benefits that the Participant may be entitled to
under any applicable laws or any other plan, program, agreement or other
arrangement with the Company or an Affiliate, including, without limitation, any
such benefits provided for by an employment agreement.

3



--------------------------------------------------------------------------------



 



     3.6 General Release. Any other provision of this Plan notwithstanding,
Section 3.1 above will not apply unless Participant has executed a general
release in a form reasonably satisfactory to the Company of all known and
unknown claims that Participant may then have against the Company or persons
affiliated with the Company and has expressly agreed in writing not to prosecute
any legal action or other proceeding based on any of such claims. Such release
must be signed and returned within 45 days of the date of the Participant’s
Qualifying Termination (as this term is hereinafter defined) and remain
unrevoked for any revocation required by applicable law.
     3.7 Employment Status. Unless otherwise provided in another written
agreement between a Participant and the Company or an Affiliate or by applicable
law, the employment of the Participant by the Company is “at will,” and, prior
to the effective date of a Change in Control, may be terminated by the Company
or an Affiliate at any time, subject to applicable law. Participant’s
eligibility for Severance Benefits under this Plan does not affect the Company’s
continuing right to terminate Participant at any time or absent a Change in
Control, subject to any limitations imposed by contract or applicable law.
Article 4. Acceleration of Equity Vesting upon Change in Control.
     Notwithstanding any provisions to the contrary in this Plan and to the
extent permitted under the equity compensation plan of the Company under which
the equity compensation was granted, if a Change in Control occurs and a
Participant’s equity compensation is not converted, assumed, or replaced by a
successor entity, then immediately prior to the Change in Control such equity
compensation shall become fully exercisable and vested and all forfeiture
restrictions on such equity compensation shall immediately lapse. In the case of
equity compensation, the amount of which is based on the satisfaction of
performance criteria, all performance criteria will be deemed satisfied at
target.
Article 5. Term
     At the end of its current term, the Plan will be extended automatically for
one additional year, unless the Compensation Committee delivers written notice,
at least six months prior to the end of each such term, to each Participant that
this Plan will not be extended (a “Non-Renewal Notice”). If such notice is
timely given, this Plan will terminate at the end of the term then in progress.
Notwithstanding the preceding sentences, however, this provision for automatic
extension will have no application following a Change in Control of the Company.
In the event a Change in Control occurs during the initial or any extended term,
this Plan will remain in effect for the longer of: 12 months beyond the month in
which such Change in Control occurred; or (ii) until all obligations of the
Company hereunder have been fulfilled and until all benefits required hereunder
have been paid to Participants. For all purposes of this Plan, only one Change
in Control will be taken into account, i.e., if a Change in Control is followed
by a second Change in Control during the term of this Plan, the second Change in
Control will be ignored for all purposes.
Article 8. Restrictive Covenants
     By accepting participation in this Plan and receiving the benefits provided
for by Section 3.1 of this Plan, each Participant will be deemed to, and does,
agree to each of the following subsections:
     (a) Non-Compete and Non-Solicit. For one (1) year after any termination
under the Plan that gives rise to benefits under the Plan (a “Qualifying
Termination”), Participant will not, directly or indirectly, engage in or render
any service of a business, commercial or professional nature to any other
person, entity or organization, whether for compensation or otherwise, that is
in competition with Company (or the employing Affiliate) anywhere in the world.
In accordance with this restriction, but without limiting its terms, Participant
will not: (i) enter into or engage in any business which competes with the
business of Company (or Affiliate) ; (ii) solicit customers, business, patronage
or orders for, or sell, any products or services in competition with, or for any
business that competes with, the business of Company (or Affiliate);
(iii) divert, entice, or take away any customers, business, patronage or orders
of Company (or Affiliate) or attempt to do so; or (iv) promote or assist,
financially or otherwise, any person, firm, association, partnership,
corporation or other entity engaged in any business which competes with the
business of Company (or Affiliate).

4



--------------------------------------------------------------------------------



 



     (b) Scope of Restricted Activities. For the purposes of Section 8(a), but
without limitation thereof, Participant will be in violation thereof if
Participant engages in any or all of the activities set forth therein directly
as an individual on Participant’s own account, or indirectly as a stockholder,
partner, joint venturer, participant, agent, salesperson, consultant, officer
and/or director of, or by virtue of the ownership by Participant’s spouse, child
or parent of any equity interest in, any firm, association, partnership,
corporation or other entity engaging in any or all of such activities; provided,
however, Participant’s or Participant’s spouse’s, child’s or parent’s ownership
of less than 1% of the issued equity interest in any publicly traded corporation
will not alone constitute a violation of Article 8.
     (c) Scope of Covenants. Company and Participant acknowledge that the time,
scope, geographic area and other provisions of this section have been
specifically negotiated by sophisticated commercial parties and agree that they
consider the restrictions and covenants contained in this section to be
reasonable and necessary for the protection of the interests of the Company, but
if any such restriction or covenant will be held by any court of competent
jurisdiction to be void but would be valid if deleted in part or reduced in
application, such restriction or covenant will apply with such deletion or
modification as may be necessary to make it valid and enforceable. The
restrictions and covenants contained in each provision of this Article 8 will be
construed as separate and individual restrictions and covenants and will each be
capable of being severed without prejudice to the other restrictions and
covenants or to the remaining provisions of this Article 8. Without in any way
limiting the remedies otherwise available to the Company for breach of any
provision of this Plan, the Company will be entitled to the repayment of
Severance Benefits paid to a Participant under this Plan for any violation of
Article 8 by Participant.
     (d) No Solicitation/Interference. While employed by Company and until the
one year anniversary of any Qualifying Termination, Participant will not
directly or indirectly, at any time attempt to disrupt, damage, impair or
interfere with the business of the Company or any Affiliate by raiding any of
Company’s or Affiliate’s employees or soliciting any of them to resign from
their employment by Company or Affiliate, or by disrupting the relationship
between Company or any Affiliate and any of their respective consultants,
agents, representatives or vendors. Participant acknowledges that this covenant
is necessary to enable Company and Affiliates to maintain a stable workforce and
remain in business.
     (e) Non-Disparagement While employed by the Company and until the one year
anniversary of such a Qualifying Termination, (i) the Participant shall not make
or encourage or induce others to make statements or representations that
disparage or otherwise impair the reputation, goodwill or commercial interests
of the Company or its Affiliates or their officers, directors, employees,
shareholders, agents or products. The foregoing shall not be violated by
truthful statements in connection with required governmental testimony or
filings, or judicial, administrative or arbitral proceedings (including, without
limitation, depositions or testimony in connection with such proceedings).
Article 9. Excise Tax Limitation and Compliance with Section 409A
     9.1 Parachute Rules. This section applies to the extent that any or all of
the Severance Benefits provided for in this Plan, either alone or in conjunction
with other compensatory payments, would give rise to a “parachute payment” under
Sections 280G and 4999 of the Code (collectively, the “Parachute Rules”) and, if
after taking into account any applicable federal, state and local income taxes
and the excise tax imposed by Section 4999 of the Code, the payment of reduced
Severance Benefits pursuant to the waiver described in the following sentence
would result in the receipt by the Participant, on an after-tax basis, of a
greater payment than had the payment of Severance Benefits not been reduced. The
waiver described in this section is the Participant’s waiving the parachute
payment to the minimum extent necessary so that the remaining value of the
parachute payment equals one dollar less than the amount which would result in
any compensatory payments being subject to the excise tax imposed by
Section 4999 of the Code, with the result that the Participant receives only the
amount of such payment which would not constitute an “excess parachute payment”
under the Parachute Rules. Reduction will occur in the following order:
     (i) cancellation of acceleration of vesting on any equity awards that are
in the nature of a right to exercise, such as options or stock appreciation
rights;

5



--------------------------------------------------------------------------------



 



     (ii) reduction in the benefits described in Section 3.2(c) and (d) (with
such reduction being applied to the benefits in the manner having the least
economic impact to the Participant and, to the extent the economic impact is
equivalent, such benefits will be reduced in the reverse order of when the
benefits would have been provided to the Participant, that is, benefits payable
later will be reduced before benefits payable earlier);
     (iii) reduction of the Additional Payment;
     (iv) cancellation of acceleration of vesting of equity awards not covered
under (i) above; provided, however, that in the event that acceleration of
vesting of equity award compensation is to be canceled, such acceleration of
vesting will be canceled in the reverse order of the date of grant of such
equity awards; that is, later equity awards will be canceled before earlier
equity awards.
Anything to the contrary in the foregoing notwithstanding, payments or benefits
that constitute nonqualified deferred compensation subject to Section 409A of
the Code shall be reduced or eliminated last in time. In no event will the
Company or any Affiliate be required to gross up any payment or benefit to the
Participant to avoid the effects of the Parachute Rules or to pay any regular or
excise taxes arising from the application of the Parachute Rules. Unless the
Company or an Affiliate and the Participant otherwise agree in writing, any
parachute payment calculation will be made in writing by independent public
accountants agreed to by the Company or an Affiliate and the Participant, whose
calculations will be conclusive and binding upon the Company or an Affiliate and
the Participant for all purposes. The Company or Affiliate and the Participant
will furnish to the accountants such information and documents as the
accountants may reasonably request in order to make a parachute payment
determination.
     9.2 Compliance with 409A. No amount payable under this Plan that is
non-qualified deferred compensation subject to Section 409A of the Code, as
determined in the Committee’s sole discretion, will be paid unless the
Participant experiences a “Separation from Service,” and, if the Participant is
a Specified Employee as of the date of the Separation from Service, such amount
will instead be paid or provided to the Executive on the earlier of the first
business day after the date that (i) is six months following the Participant’s
Separation from Service or (ii) of the Participant’s death, to the extent such
delayed payment is required to avoid a prohibited distribution under
Section 409A(a)(2) of the Code, or any successor provision thereof. It is the
parties’ intention that the reimbursements, payments and benefits to which the
Participant could become entitled to under this Plan be exempt from or comply
with Code Section 409A and the guidance promulgated thereunder; provided,
however, that the Company makes no representations that the compensation or
benefits provided under this Plan will be exempt from or comply with Code
Section 409A . The provisions of this Section 9.2 will qualify and supersede all
other provisions of this Plan as necessary to fulfill the foregoing intention.
If the Company believes, at any time, that any of such reimbursement, payment or
benefit is not exempt or does not so comply, the Company will in good faith
amend the terms of such arrangement such that it is exempt or complies (with the
most limited possible economic effect on the Participant and the Company) or to
mitigate any additional tax, interest and/or penalties that may apply under
Section 409A if exemption or compliance is not practicable.
Article 10. Claims Procedures
     10.1. Committee Review. Any Participant or beneficiary of a deceased
Participant (such Participant or beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from this Plan. Such
claim will be delivered to the Committee in care of the Company in accordance
with the notice provisions of Section 12.3. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 270 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.
     10.2. Notification of Decision. The Committee will consider a Claimant’s
claim pursuant to Section 10.1 within a reasonable time, but no later than
90 days after receiving the claim. If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension will be furnished to the Claimant prior to the
termination of the initial 90 day period. In no event will such extension exceed
a period of 90 days from the end of the initial period. The extension notice
will indicate the special circumstances requiring an extension of time and the
date by which the Committee expects to render the benefit determination. The
Committee will notify the Claimant in writing: (a) that the Claimant’s requested
determination has been made, and

6



--------------------------------------------------------------------------------



 



that the claim has been allowed in full; or (b) that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant: (i) the specific reason(s) for the denial of the
claim, or any part of it; (ii) specific reference(s) to pertinent provisions of
this Plan upon which such denial was based; (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim, and an explanation of why such material or information is necessary;
(iv) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and (v) a statement of the Claimant’s right to
seek arbitration pursuant to Section 10.3.
     10.3. Arbitration of Claims. A Claimant’s compliance with the foregoing
provisions of this Article 10 is a mandatory prerequisite to a Claimant’s right
to commence arbitration pursuant to this section with respect to any claim for
benefits under this Plan. Any dispute, controversy or claim arising hereunder or
in any way related to this Plan, its interpretation, enforceability or
applicability that cannot be resolved by mutual agreement of the parties (the
“arbitrable claims”) will be submitted to binding arbitration. The parties agree
that arbitration is the parties’ only recourse for such claims and hereby waive
the right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
will be stayed pending arbitration of arbitrable disputes. The arbitrator will
have the authority to issue provisional relief. The Participant and the Company
further agree that each has the right, pursuant to California Code of Civil
Procedure section 1281.8, to apply to a court for a provisional remedy in
connection with an arbitrable dispute so as to prevent the arbitration from
being rendered ineffective. Any demand for arbitration will be in writing and
must be communicated to the other party prior to the expiration of the
applicable statute of limitations.
The arbitration will be administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures. The arbitration will be conducted in the San
Francisco Bay area (unless the parties mutually agree on another location) by a
former or retired judge or attorney with at least 10 years experience in
employment-related disputes, or a non-attorney with like experience in the area
of dispute, who will have the power to hear motions, control discovery, conduct
hearings and otherwise do all that is necessary to resolve the matter. The
parties must mutually agree on the arbitrator. If the parties cannot agree on
the arbitrator after their best efforts, an arbitrator will be selected from
JAMS pursuant to its Employment Arbitration Rules and Procedures. The Company
will pay the costs of the arbitrator’s fees. The arbitration will be decided
upon a written decision of the arbitrator stating the essential findings and
conclusions upon which the award is based. The arbitrator will have the
authority to award damages, if any, to the extent that they are available under
applicable law(s). The arbitration award will be final and binding, and may be
entered as a judgment in any court having competent jurisdiction. Either party
may seek review pursuant to California Code of Civil Procedure section 1286, et
seq. It is expressly understood that the parties have chosen arbitration to
avoid the burdens, costs and publicity of a court proceeding, and the arbitrator
is expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular, the
parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the number of depositions or
interrogatories) and by restricting the scope of discovery only to those matters
clearly relevant to the dispute. However, at a minimum, each party will be
entitled to at least one deposition and will have access to essential documents
and witnesses as determined by the arbitrator. The provisions of this Section
will survive the expiration or termination of the Plan, and will be binding upon
the parties.
Article 11. Successors and Assignment
     The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) of all or substantially all of
the business and/or assets of the Company or of any division or subsidiary
thereof (the business and/or assets of which constitute at least 50% of the
total business and/or assets of the Company) to expressly assume and agree to
perform the Company’s obligations under this Plan in the same manner and to the
same extent that the Company would be required to perform them if such
succession had not taken place. This Plan will inure to the benefit of and be
enforceable by each Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If a
Participant dies while any amount would still be payable to him or her hereunder
had he or she continued to live, all such amounts, unless otherwise provided
herein, will be paid to the Participant’s beneficiary in accordance with the
terms of this Plan.

7



--------------------------------------------------------------------------------



 



Article 12. General
     12.1. Modification. Except as set forth below, no provision of this Plan
may be modified, waived, or discharged unless as to a Participant such
modification, waiver, or discharge is agreed to in writing and signed by each
affected Participant and by an authorized member of the Committee or its
designee, or by the respective parties’ legal representatives and successors.
The consent requirement of the preceding sentence will not apply to the extent
that (i) amendments provide additional benefits to Participants or are required
so that the plan complies with applicable law (including Section 409A) or
(ii) the amendment is not effective until one year after it is communicated to
all affected Participants.
     12.2. Notice of Termination. Any termination by the Company for Cause or by
a Participant for Good Reason will be communicated by a written notice which
states the specific termination provision in this Plan relied upon, and sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under that provision.
     12.3 Notice. For purposes of this Plan, notices, including a Notice of
Termination, and all other communications provided for in this Plan will be in
writing and will be deemed to have been duly given when delivered or on the date
stamped as received by the U.S. Postal Service for delivery by certified or
registered mail, postage prepaid and addressed: (i) if to the Participant, to
his or her latest address as reflected on the records of the Company, and
(ii) if to the Company: Energy Recovery Inc., 1908 Doolittle Drive, San Leandro,
CA 94577, Attention: General Counsel or to such other address as the Company may
furnish to the Participant in writing with specific reference to this Plan and
the importance of the notice, except that notice of change of address will be
effective only upon receipt.
     12.4. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of California will be the controlling law in all
matters relating to this Plan. Any statutory reference in this Plan will also be
deemed to refer to all applicable final rules and final regulations promulgated
under or with respect to the referenced statutory provision.

8